Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment which rejects his demand on the defendant to make him a title to a lot, adjudicated to him at an auction sale of the plaintiff, as the highest bidder.
The auctioneer testified that he sold the lot in question, by order of the defendant, as stated in the proces verbal of the sale, as made out by his clerk. This document states that the lot was sold at public auction, by order of Simeon Knight, on the 15th January, 1830, on a credit of one, two and three years.
It appears to us, that the District Court did not err. There is no written evidence of any authority given by the defendant to the auctioneer to sell the lot, or of his subsequent assent thereto. What is presented to us as the auctioneer’s certificate, cannot be viewed as the legal document of which the law speaks. It was made out four years after the sale, by a person who informs us he acts for, and as the attorney in fact of the auctioneer, who testifies that it was given by his authority. We agree with the district judge that this certificate, given four years after the adjudication, when all the instalments were due and payable, and when, therefore, the terms of the sale could no longer be complied with ; *485slating what passed at the sale, from memory, without reference to the auctioneer’s book, ought to be disregarded.
A tender of the notes or money to a notary not designated to draw up the act of sale, is insufficient to compel the owner to make a title in compliance with ,an adjudication.
There is no evidence of any attempt to comply with the conditions of the sale by giving endorsed notes, except by a call on a notary, who does not appear to have been designated or authorized by the defendant to draw up the act, or receive the notes or money. It is true it appears from the evidence, that after all the instalments were due, the money was left with the successor of the first notary employed to draw up the act of sale, and by him tendered to the defendant, who declined to receive it. This, in our opinion, he correctly did ; for it might have been convenient to sell for notes at one, two and three years, and otherwise to sell for cash, when the opportunity he had to use the notes, was past.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.